Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 8/8/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 such that the monoamine compound comprises a core amine which is uncondensed and a condensed three ring hetero compound and a condensed four ring hetero compound are each connected to the core amine.  Applicants have also amended independent claim 13 such that the monoamine compound is a compound containing one uncondensed amine compound in a molecular structure.  These newly added amendments are believed to constitute new matter as the language employed in these claims is not positively recited in Applicants originally filed disclosure.
	While these amendments are believed to constitute new matter, they overcome the prior art rejection of claims 1-5 to Oshiyama et al. (JP-2013093431).  The compounds taught by Oshiyama et al. do not include any uncondensed amine groups.  The prior art rejection to Park et al. (US 2020/0172524) is wholly maintained.  Applicants argue that Park et al. teaches compounds which have two uncondensed amine groups.  While the final products taught by Park et al. comprise two uncondensed amine groups, the compound relied upon by the Examiner in the previous Office action only has one uncondensed amine group as it is an intermediate product used to prepare the final diamine products.  The prior art rejection to Cai et al. is maintained, although the rejection has been modified as a result of Applicants amendments, as described in the prior art rejection below.  
As stated above, Applicants amendments to independent claims 1 and 13 have necessitated a 112(a) rejection against claims 1-14.  Additionally, a 112(b) rejection against claim 3 is described below, the new 112 rejections being the result of Applicants amendments.   The 112(b) and 112(d) rejections made in the previous Office action are wholly maintained since the term “monoamine compound” is still recited in independent claims 1 and 

Claim Objections
	The limitations “a condensed three ring hetero compound” and “a condensed four ring hetero compound” as recited in claim 1 would be clearer if amended to --a condensed three ring hetero substituent-- and --a condensed four ring hetero substituent--.  This is because the condensed hetero groups are not compounds, but substituents.  Applicants have amended “as substituents” from claim 1, which is why this claim objection is being made.  Because of this, the limitation “condensed three ring hetero compound” in claim 2 should be replaced with --condensed three ring hetero substituent--.  Additionally, the limitation “the hetero compounds” recited in claim 3 should be replaced with --hetero substituents--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Specifically, independent claim 1 has been amended to recite that the monoamine compound comprises a core amine.  The term “core amine” is not positively recited in the specification and therefore constitutes new matter.  
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The limitation “containing one uncondensed amine compound in a molecular structure” as recited in each of independent claims 1, 13 and 15, is not positively recited in Applicants originally filed specification and constitutes new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 3 recites the limitation “an amine group”.  However, it is unclear what amine group this limitation refers to as there is one uncondensed amine group and (implicitly) other amine group(s).  
Claims 6-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6 is drawn to an organic device comprising a monoamine compound of Formula 1.  However, formula 1 as drawn allows for variable X to be equal to NAr2.  In such embodiments, the compound of Formula 1 would inherently have two amine groups, one from the central nitrogen atom and one from the carbazole nitrogen when X is equal to NAr2 and would no longer be a monoamine compound.  Additionally, the variables in Formula 1 are claimed to include substituted or unsubstituted groups, meaning that the substituted groups could include additional amine groups.  Because Applicants are employing the term “monoamine” in claim 1, having groups which themselves are amine groups makes it confusing as to the nature of the term “monoamine”.  Claims 7 and 8 are also rejected under 112(b) for the same reason as claim 6.  Claims 9-11 are also rejected as they are dependent from rejected claim 6.  Claims 13-17 are also rejected under 112(b) for the same reason as claim 6.  Last, claims 18 and 19 are also rejected as they are dependent from claim 15.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, compounds 1-12, 25,36, 49-60, and 73-84 as recited in claim 12 do not further limit the monoamine compounds of claim 1 since they have two amine groups.  Claim 1 is drawn to a monoamine compound and diamine compounds do not further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Claim 20 is also rejected for the same reason as claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 106749412).  A copy of the original document and a machine translation are included with this Office action.
Cai et al. teaches organic electroluminescent devices which comprise an anode, a cathode, and an organic layer located between the anode and the cathode, and comprising a phosphono group-substituted carbazole derivative.  Some explicitly taught compounds include compounds 1 through 26 as shown on pages 3-5.  Compound 12 of Cai et al., which has the structure, 
    PNG
    media_image1.png
    155
    262
    media_image1.png
    Greyscale
, anticipates the structural limitations of claims 1-3 in that it is a monoamine compound which comprises one uncondensed amine compound in a molecular structure comprising a core amine.1  The monoamine compound further comprises one condensed three ring hetero group having one nitrogen atom which is bonded to the core amine, and a condensed four ring heteroatom group having two sulfur atoms, which is bonded to the core amine.2  Claims 1-3 allows for any substituents to additionally be present owing to the use of the open-ended “comprising” claim language.  The condensed three and four membered hetero ring substituents are bonded to the amine group via a linker, thereby satisfying claim 3.  Devices which include compound 12 which satisfy all of the device limitations of claim 1 are further taught (paragraphs 0154-0155).

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Park et al. (US 2020/0172524, cited on Applicants information disclosure statement, filed on 8/7/20). 
Compound Sub 2-27, whose structure is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, satisfies Formula 1 of claim 15.  Specifically, as applied to Formula 1, the above compound has variable Ar1 equal to an unsubstituted phenyl group, variables n and m equal to zero, variables a, b, and d all equal to zero, variables A, B, and X equal to S, variable c equal to 1, and variable R3 equal to a substituted aryl group having 12 carbon atoms (i.e., a boronic ester substituted biphenyl group).  Compound Sub 2-27 also satisfies formula 3 of claim 16 with the variable assignments being the same as for claim 15.  In compound Sub 2-27, variables m and n are equal to zero and L1 and L2 are equal to a direct bond, thereby satisfying claim 18 and variable Ar1 is equal to a phenyl group which satisfies claim 19.

Claims free from Prior Art Rejections
	While all claims stand rejected, claims 4-14, 17 and 20 are free from prior art rejections.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “core amine” is not presented in Applicants originally filed disclosure and as such, is not tethered to any definition as to what constitutes a core amine.  For purposes of examination, the uncondensed amine nitrogen in the compound taught by Cai et al. reads on this limitation.  
        2 Claim 1 does not require that the condensed three ring and condensed four ring systems are directly bonded to the core amine, only that they are bonded to the core amine, which is the case for compound 12 of Cai et al.  Claim 1 does not distinguish the three- and four fused ring systems from being separately bonded to the core amine.